DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 10, 12-13, 15-16, 18-19, 21-22, 24-25, 27-35, 37-38, 41-43, 45, 47-49, 51-53, 55-57, 59-60, and 64 have been Cancelled.  Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 46, 50, 54, 58, 61, 62, 63, and 66 are pending and examined on their merits herein.

Claim Objections
Claim 62 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 62 is referring back to another multiple dependent claim 26.  See MPEP § 608.01(n).  Accordingly, the claim 62 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11, 14, 20, 23, 26, 36, 39, 40, 61, 62, 63 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 1 is rejected as being indefinite for the recitation of “said sequence” in line 4. The claim has two previous instances reciting a “sequence”. It is unclear which of the two is referred to by the recited “said sequence”. Therefore the metes and bounds of the claim are not clear. Dependent claims 8, 9, 11, 14, 20, 26, 36, 39, 40, 61, 62, and 63 are also rejected for their failure to correct this deficiency of the base claim.
Claims 1, 8, 17, and 46 are rejected as being indefinite for the recitation of “variant thereof”. It is not clear what sequences would or would not be classified as the variant of the recited SEQ ID Nos. In the Specification, it is stated that:
The term ‘variant’ refers to a nucleotide sequence where the nucleotides are substantially identical to one of the above sequences. The variant may be achieved by modifications such as insertion, substitution or deletion of one or more nucleotides. In a preferred embodiment, the variant has at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99% identity to any one of the above sequences, such as SEQ ID NOs 1 to 99, preferably over the full length of the sequence. In one embodiment, sequence identity is at least 90%. In another embodiment, sequence identity is 100%. Sequence identity can be determined by any one known sequence alignment program in the art.
It is noted that the Specification has used the terms “preferred” or “preferably”, therefore failed to definitively define the scope and boundary of the “variant” in relation to the recited sequences. Moreover, the term “substantially identical” is unclear as to what percentage of identity qualifies as “substantially identical”. The Specification further permits the identity to be determined over the full (“preferably”” or partial (not excluded) sequences. As such, the metes and bounds of the term “variant thereof”—and therefore the claims—are not clear. Dependent claims 8, 9, 11, 14, 20, 23, 26, 36, 39, 40, 61, 62, 63 and 66 are also rejected for their failure to correct this deficiency of the base claims.
Claims 39-40 are also rejected as being indefinite for the recitation of “preferably a deletion”.  A broad range or limitation together with a narrow range or limitation that falls within 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 46, 50, 54, 58, 61, 62, 63, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for DNA-binding domain- or crRNA-binding sequences, or mutation target sequences, as set forth in SEQ ID Nos 1 to 24, 790 and 792 to 803, does not reasonably provide enablement for the broadly recited variants of SEQ ID Nos 1 to 24, 790 and 792 to 803 as DNA-binding domain- or crRNA-binding sequences, or mutation target sequences in the claimed methods and products.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a broad genus of nucleic acid constructs, or sgRNAs, or genome target sequences, that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803.
As discussed above, the Specification has not set forth a clearly defined scope regarding the variants. For example, the Specification permits any degree of sequence identity with any part of the sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803, to be encompassed by the “variants”, since the Specification only “preferably” requires the full length sequence identity at over 50%. Even, arguendo, the variants are limited to sequences having at least 50% identity to any of the sequences set forth in SEQ ID Nos: 1 to 24, 790 and 792 to 803, the scope of the claims are still extremely broad. For example, SEQ ID NO: 1 is 23 nucleotide in length. An at least 50% sequence identity permits up to 11 nucleotide substitutions, additions, 
In contrast to the broad scope, the Specification has only provided enabling teachings for Alpha-gliadin target sequences (SEQ ID NO: 1-6), Omega-gliadin target sequences (SEQ ID NO: 7-12) and Gamma-gliadin target sequences (SEQ ID NO: 13-24), as well as Alpha-, Omega-, and Gamma-gliadin target sequence for Cas9 and/or Cpf1 nucleases (SEQ ID NO: 790 and 792 to 803). However, the Specification has not provided enabling teachings for the broadly recited variants.
Since the genome editing methods intrinsically involve off-target mutations, the Specification has taught an evaluation of potential off-target effect by an in silico search of the minimal active sequence of the sgRNAs “allowing up to 2 mismatches” in the seed sequence (p. 56, line 20). This is much narrower than the broad scope of the “variants” which permits at least 11 mismatches in the 23-nucleotide seed sequence, or more in the longer sequences. Furthermore, the Specification has not provided enabling teachings regarding the off-target effects for the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803.
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to make and test the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are “variants” of sequences set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803. Thus, in view of the unpredictability associated with off-target effects of gene editing or sequence-directed mutagenesis, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the 
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Belle, J., and Jan G. Schaart. "Towards TALEN-mediated Targeting and Exclusion of Immunogenic Epitopes of Gluten Proteins in Wheat Species Causing Celiac Disease." 14 February 2014 (2014-02-14), pages 1-66, ISBN: 9781321252422 (supplemented in the IDS filed by Applicant on 16 April 2020.)
Claim 44 is drawn to a method of reducing total gliadin content and/or reducing gluten content and/or reducing gluten immunoreactivity in the Triticum spp., comprising using targeted Triticum spp.  
Belle disclosed a method of reducing the immonoreactive gluten in wheat using targeted genome modification with TALENs (TAL nuclease) targeting α-gliadins of Triticum aestivum (Abstract, and Methods for example).
Therefore, claim 44 is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 14, 17, 20, 23, 26, 36, 39, 40, 44, 46, 50, 54, 58, 61, 62, 63, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over van Belle, J., and Jan G. Schaart. "Towards TALEN-mediated Targeting and Exclusion of Immunogenic Epitopes of Gluten Proteins in Wheat Species Causing Celiac Disease." 14 February 2014 (2014-02-14), pages 1-66, ISBN: 9781321252422 (supplemented in the IDS filed by Applicant on 16 April 2020.); in view of Shewry, P. R., (Journal of Cereal Science 67 (2016): 12-21.) and Zhang, Y., et al.(Nature communications 7.1 (2016): 1-8.).

Dependent claims 9, 11, 14 are drawn to the nucleic acid construct of claim 1, wherein said construct is operably linked to a promoter, or further comprises a nucleic acid sequence encoding a CRISPR enzyme; or wherein the nucleic acid construct encodes a TAL effector;
Claim 8 is drawn to the nucleic acid construct of claim 1, wherein said construct encodes a single-guide RNA (sgRNA) having a sequence selected from SEQ ID NO: 51 to 74 or a variant thereof.
Claim 17 is drawn to an sgRNA comprising a crRNA sequence wherein the crRNA sequence can bind to at least one sequence selected from SEQ ID Nos 1 to 24, 790 and 792 to 803 or a variant thereof.
Claims 20, 23, 26, 36, 39 and 40 are drawn to plant or plant cell or plant part transfected with the nucleic acid construct of claim 1 or the sgRNA of claim 17.
Claim 62 is drawn to a method for obtaining the genetically altered plant as defined in claim 26, the method comprising transfecting at least one cell of the part of the plant with the nucleic acid construct as defined in claim 1 or the sgRNA molecule of claim 17; regenerating athe plant and selecting plants having reduced expression and/or content of at least one of alpha-, gamma- and/or omega gliadins, reduced total gliadin content, reduced gluten content, a reduced gliadin to glutenin ratio and/or increased expression and/or content of glutenins.
Claims 63 is drawn to method for producing a food composition with a reduced gliadin and/or gluten content and/or reduced immunotoxicity. 

As discussed above, Belle teaches a method of reducing the immonoreactive gluten in wheat using targeted genome modification with TALENs (TAL nuclease) targeting α-gliadins of Triticum aestivum (Abstract, and Methods for example). Belle teaches TALEN nucleases binding to DNA sequences encoding the immunogenic epitopes in the gluten (alpha-, gamma- and/or omega gliadin) which causes double-stranded breaking and introduces mutations such as deletions upon repair; as well as CRISPR sgRNA:Cas9 systems for the sequence directed genome editing to remove or reducing immonoreactive gluten in wheat (p. 25-26, for example).
Belle teaches the DNA construct, promoter, and modified wheat plants, as well as food products made from modified wheat plants having reduced amount of immunoreactive gluten proteins (Abstract, and Methods for example; and throughout the reference), in which the gluten genes that encode proteins with immunogenic epitopes are deleted or having a deletion mutation in the epitope-encoding sequence (Fig. 7, for example).
Belle does not teach the DNA-binding domain- or crRNA-binding sequences, or mutation target sequences that are set forth in any of SEQ ID Nos: 1 to 24, 790 and 792 to 803 or the sgRNA binding such sites. Belle does not explicitly teach RNAi silencing of the gliadin genes.
Shewry teaches a method of reducing coeliac epitopes from wheat gluten using genome editing by site-directed nucleases that are engineered to cause breaks at specific sequences in the genome. Shewry teaches three major classes of nucleases that are suitable for thispurpose: zinc-finger nucleases (ZFNs), transcription activator-like nucleases (TALENS) and clustered 
Moreover, Shewry teaches the coeliac disease-inducing epitopes in the gliadin genes. For example, in Table 2, the first epitope is glia-1a: PFPQPQLPY (Table 2). It is noted that this epitope is encoded in the alpha-gliadin gene by the sequence CCATTTCCGCAGCCGCAACTACC, which is 100% complementary to the instant SEQ ID NO: 5. (see alignment below in which the N in SEQ ID NO: 5 is taken by a T.)

    PNG
    media_image1.png
    76
    275
    media_image1.png
    Greyscale

Furthermore, Zhang teaches detailed enabling instructions for efficient and transgene-free genome editing in wheat through transient expression of CRISPR/Cas9 DNA or RNA. Zhang teaches DNA constructs, promoters, and sgRNAs, as well as genome-edited wheat plants (throughout the reference).
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention, to have taken the teachings of Shewry and arrived at the gliadin gene sequences, such as that in glia-1a, that encodes the epitopes inducing coeliac disease, as site for directed mutagenesis such as using sequence-specific nucleases (i.e. TALEN for direct binding to the sequences or CRISPR using sgRNA to bind to the epitope sequences). It would have been prima facie obvious for the PHOSITA to have applied either the TALEN, ZFN, or CRISPR technology to target mutations in the epitope region such as the one defined by SEQ ID NO: 5. It would have been obvious to design any sgRNA binding to SEQ ID NO: 5, such as the one represented by the instant SEQ ID NO: 55, or a variant thereof. It would have been prima facie obvious to further combine with RNAi silencing of the gluten genes.

Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663